ATTACHMENT TO NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimers filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 7,609,806,  7,986,765, and 10,772,584 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimers, filed 01/06/2022, with respect to double patenting rejections of the claims, have been fully considered and are persuasive.  The double patenting rejections of the claims have been overcome by the amendment and Terminal Disclaimers.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows, to correct a simple transposition error that excluded elements required for the apparatus, as recited in Applicant’s specification, figures, other independent claims, and previous arguments/remarks: 
IN THE CLAIMS:
In Claim 12, at Line change “moving an immobilization paddle from a first position to a second position,” to --moving an immobilization paddle from a first position to a second position along said receptor edge,--.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an x-ray imaging system for imaging a breast of a patient, the system comprising: a flat panel digital x-ray receptor having an edge; and an immobilization paddle operably coupled such that the immobilization paddle moves with respect to the edges of the receptor, and wherein the immobilization paddle is configured to be positioned at at least one position substantially centered on the x-ray receptor.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the immobilization paddle moves generality along a length of the edge of the receptor, such that said immobilization paddle is further configured to be positioned at a second, off-center position relative to the x-ray receptor.
With respect to Claim 12, the prior art of record teaches many of the elements of the claimed invention, including a method of imaging a patient’s breast with an x-ray imaging system, the method comprising: providing a flat panel digital x-ray receptor having an edge; moving an immobilization paddle from a first position to a second position, wherein, in at least one position, the immobilization paddle is centered on the x-ray receptor; immobilizing the patient's breast between the x-ray receptor and the immobilization paddle when the immobilization paddle is in the second position; and, imaging the patient's breast with x-rays from an x-ray source.
However, the prior art of record fails to teach or fairly suggest the method wherein said immobilization paddle is moved along the edge of the receptor to a second position, said second position being off-center with respect to the receptor, in the manner as required by Claim 12.
Claims 2-11 and 13-23 are allowed by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/12/2022